Judgment reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the verdict of the jury was against the weight of the evidence. Furthermore, upon the facts in this case, it was improper to charge the rule of emergency as applying to the defendant. All concur. (Appeal from a judgment of Monroe Trial Term for defendant for no cause of action in an automobile negligence action.) Present — MeCurn, P. J., Williams, Bastow, Goldman and Halpern, JJ.